In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 21-0640V
                                          UNPUBLISHED


    LINDA PRESSEY,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: June 23, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Steven Santayana, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On January 12, 2021, Linda Pressey filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on September 16,
2019. Petition at 1. Petitioner further alleges she received the vaccine in the United
States, her condition persisted for more than six months, and neither Petitioner nor any
other party has ever filed an action, or received compensation in the form of an award or
settlement, for Petitioner’s vaccine-related injury. Petition at ¶¶ 2, 9-11. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

     On June 23, 2022, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On June 23, 2022, Respondent filed a proffer on award of
1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
compensation (“Proffer”) indicating Petitioner should be awarded $55,045.00. Proffer at
6. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $55,045.00 (comprised of $55,000.00 for pain and suffering and $45.00
for out of pocket medical expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under
Section 15(a).

       The Clerk of Court is directed to enter judgment in accordance with this decision.3

       IT IS SO ORDERED.

                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2